

113 S289 RS: Commercial Real Estate and Economic Development Act of 2013
U.S. Senate
2013-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 167113th CONGRESS1st SessionS. 289[Report No. 113–89]IN THE SENATE OF THE UNITED STATESFebruary 12, 2013Ms. Landrieu (for
			 herself, Mrs. Shaheen,
			 Mrs. McCaskill, Mr. Isakson, Mr.
			 Cardin, Mr. Cowan,
			 Mrs. Hagan, Mr.
			 King, and Mr. Johnson of South
			 Dakota) introduced the following bill; which was read twice and
			 referred to the
			 Committee on Small Business and
			 EntrepreneurshipSeptember 10, 2013Reported by Ms.
			 Landrieu, with an amendmentOmit the part struck through and insert the part
			 printed in italicA BILLTo extend the low-interest refinancing provisions under
		  the Local Development Business Loan Program of the Small Business
		  Administration.1.Short titleThis Act may be cited as the
			 “Commercial Real Estate and Economic Development Act of
			 2013” or the CREED Act of
			 2013.2.Low-interest
			 refinancing under the Local Development Business Loan Program(a)RepealSection 1122(b) of the Small Business Jobs
			 Act of 2010 (15 U.S.C. 696 note) is repealed.(b)Restoration of
			 low-Interest refinancing provisionSubparagraph (C) of section 502(7) of the
			 Small Business Investment Act of 1958 (15 U.S.C. 696(7)) (relating to
			 refinancing not involving expansions), as in effect on September 25, 2012,
			 shall be in effect during the period beginning on the date
			 of enactment of this Act and ending 5 years after that date of
			 enactment.on and
			 after the date of enactment of this Act, in any fiscal year during which the
			 cost to the Federal Government of making guarantees under section 502 of the
			 Small Business Investment Act of 1958 is zero.September 10, 2013Reported with an amendment